                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


    NOLA HEALTH SOLUTIONS, LLC                                CIVIL ACTION

    VERSUS                                                      NO. 18-7007

    NEW ORLEANS REGIONAL                                   SECTION “R” (2)
    PHYSICIAN HOSPITAL
    ORGANIZATION, INC., ET AL.


                         ORDER AND REASONS

        Before the Court is defendants’ motion to dismiss the case under

Federal Rule of Civil Procedure 12(b)(6). The Court finds that (1) plaintiff

has failed to sufficiently plead that the Court has diversity jurisdiction over

the action, and (2) plaintiff does not have standing to recover for injuries

suffered by its principals before it was formed. The Court therefore dismisses

plaintiff’s claims without prejudice for lack of subject matter jurisdiction.

The Court grants plaintiff leave to amend its complaint.



I.      BACKGROUND

        This case arises from an alleged joint business venture to build and

operate medical centers in the greater New Orleans area. 1 Plaintiff is NOLA




1       R. Doc. 1.
Health Solutions, LLC, a Delaware limited liability company that was formed

in July 2016 for the purposes of this business venture.2 Defendants are (1)

PH Holdings, LLC (PHH), (2) New Orleans Regional Physician Hospital

Organization, d/b/a People’s Health, and (3) Capital City Medical Group,

LLC (CCMG). 3       CCMG and People’s Health are both wholly-owned

subsidiaries of PHH. 4      People’s Health, the defendant most relevant to

plaintiff’s factual allegations, is a healthcare provider that offers its members

various prepaid health plans that are primarily funded by Medicare.5

      Plaintiff alleges that up until around 2010, People’s Health did not

directly or indirectly provide healthcare services to its members. 6 Around

that time, People’s Health allegedly began to explore the prospect of

constructing and operating medical clinics in Louisiana.7 By the middle of

2013, People’s Health had constructed one medical center in the Parish of

East Baton Rouge. 8 It was also allegedly close to completing and opening a

medical center in Gretna, Louisiana, and had plans to construct another in




2     Id. at 1 ¶ 1, 20 ¶ 110.
3     Id. at 1-2 ¶¶ 2-4.
4     Id. ¶¶ 3-4.
5     Id. at 2 ¶ 5.
6     Id. at 3 ¶¶ 13-14.
7     Id. ¶ 15.
8     Id. at 3-4 ¶ 19.
                                       2
Westwego, Louisiana.9 Plaintiffs allege that People’s Health was “way over

budget” on the Gretna and Westwego projects and did not have sufficient

funds to complete the planned construction. 10

      During the summer of 2013, Carol Solomon—the Chief Executive

Officer (CEO) of People’s Health, the Manager of CCMG, and a member of

the Board of Managers of PHH 11—was introduced to nonparty Royd Lemus

while Solomon was visiting her niece in Miami, Florida.12 Solomon’s niece is

the wife of nonparty Enrique Sanchez. 13 Lemus and Sanchez are both in the

construction business. 14 In 2013, Lemus also allegedly owned and operated

a P.E.T.-C.T. and M.R.I. scanning and diagnostic center.15          Solomon

explained to Lemus and Sanchez People’s Health’s efforts to build new

medical centers in Louisiana and allegedly stated that People’s Health was in

the process of partnering with parties who could operate the newly

constructed clinics. 16   Plaintiff contends that after this initial meeting,




9     Id. at 4 ¶ 20.
10    Id. ¶ 22.
11    Id. at 2 ¶ 11.
12    Id. at 4 ¶ 25.
13    Id.
14    Id.
15    Id.
16    Id. at 4-5 ¶ 26.
                                       3
Lemus, Sanchez, and Solomon began to discuss potential business

opportunities.17

     Plaintiff alleges these discussions began to become more definite in the

beginning of 2014. 18   In March 2014, Solomon allegedly proposed an

arrangement whereby Lemus and Sanchez would manage and supervise the

construction of the Westwego medical center for no charge and would be

reimbursed for their out-of-pocket expenses.19 In exchange, Lemus and

Sanchez would be given the right to operate both medical centers under

provider agreements with People’s Health. 20 Plaintiff alleges that People’s

Health’s anticipated savings from this arrangement was $2.3 million.21 At

the center of these discussions were the terms of the provider agreements.

Solomon allegedly represented to Lemus and Sanchez that in order for the

arrangement to be worthwhile to People’s Health, the provider agreements

had to include a specific compensation formula. 22 Lemus and Sanchez say

they were “enthused” by Solomon’s proposal and began to look for an




17   Id. at 5-6 ¶ 30.
18   Id. at 6-9.
19   Id. at 8-9 ¶ 46.
20   Id.
21   Id.
22   Id. at 8 ¶ 44. Solomon’s proposed compensation formula called for
People’s Health to pay the medical centers $75 per month for each assigned
member and 85% of the premium paid by Medicare to People’s Health. Id.
                                     4
apartment in New Orleans where they could live while supervising the

construction of the Westwego medical center. 23

     Plaintiff asserts that Lemus and Sanchez began the construction

process later in the spring of 2014. 24 They created St. John Consulting, LLC,

a Florida limited liability company, as the vehicle by which they would

manage and supervise the construction. 25 They also allegedly recruited Dr.

Sonia Michael to be their third partner in the project.26 It was not until

September 2014 that the parties signed an agreement for the services Lemus,

Sanchez, and Michael would provide defendants.27 Under the alleged terms

of the agreement, St. John Consulting would receive a monthly fee of $5,000

in exchange for performing “a number of functions to assist CCMG with the

development and implementation of a comprehensive business strategy for

its Primary Care Plus medical clinics.”28 The $5,000 monthly consulting fee

was allegedly the amount Solomon had determined would adequately

compensate Lemus and Sanchez for their out-of-pocket costs while

managing and supervising the construction efforts.29 Plaintiff alleges that


23   Id. at 9 ¶¶ 48-49.
24   Id. at 10-11.
25   Id. at 10 ¶ 55.
26   Id. at 11 ¶ 58.
27   Id. at 14 ¶ 72, 16 ¶ 79.
28   Id. at 14 ¶ 72.
29   Id. ¶ 74.
                                      5
Solomon also told Lemus and Sanchez that she had proposed to the boards

of PHH and People’s Health the compensation formula that they had

discussed for the eventual provider agreements.30 Plaintiff asserts that

Solomon stated that the boards had approved the formula.31

     Plaintiff alleges that starting in October 2014, Lemus and Sanchez

concentrated all their time and energy on the construction of the Westwego

medical center, to the detriment of their other business interests in Miami,

Florida. 32 Plaintiff also alleges that during construction, Lemus and Sanchez

pressed People’s Health to memorialize their agreement regarding operating

the medical centers. 33 In June 2015, Lemus and Sanchez hired attorneys to

advise them during contract negotiations.34 Their attorneys drafted a term

sheet that Lemus and Sanchez presented to defendants. 35 On August 14,

2015, Lemus and Sanchez allegedly completed construction of the medical

center. 36 But the parties still had not entered into a formal agreement

governing the operation of the Westwego and Gretna centers. It was not until

June 2016 that Solomon allegedly informed Lemus and Sanchez that


30   Id. at 15-16 ¶ 78.
31   Id.
32   Id. at 16 ¶¶ 80-81.
33   Id. at 16-17.
34   Id. at 17 ¶ 90.
35   Id. at 18 ¶ 92.
36   Id. ¶ 93.
                                      6
People’s Health’s attorney had “signed off,” and that People’s Health would

send them a revised version of the term sheet Lemus and Sanchez had

proposed the year before. 37 On July 13, 2016, in apparent anticipation of

formalizing the agreement to operate the medical centers, Lemus and

Sanchez formed plaintiff NOLA Health Solutions, LLC. 38

      Plaintiff alleges that the term sheet People’s Health presented to

Lemus and Sanchez “materially altered terms that had been previously

agreed to.” 39 According to plaintiff, the term sheet did not include the formal

terms to be included in the ultimate provider agreements, let alone the

compensation formula Solomon had said was approved by defendants’

boards. 40 It instead simply stated that the parties “will enter into a provider

agreement for the provision of services to the Medicare Advantage

population of People’s Health.”41 The term sheet also contained “Good

Faith/Confidentiality” and “Exclusive Negotiations” provisions.42          The

Exclusive Negotiation provision stated that neither side was permitted to




37    Id. at 20 ¶ 108.
38    Id. ¶ 110.
39    Id. at 20-21 ¶ 114.
40    Id.
41    Id. at 21 ¶ 115; R. Doc. 1-12 at 2.
42    R. Doc. 1 at 21 ¶ 117; R. Doc. 1-12 at 4.
                                         7
discuss the development or operation of medical clinics in Westwego or

Gretna for 90 days following the execution of the term sheet. 43

      On August 1, 2016, Lemus and Sanchez, through plaintiff, executed the

term sheet with CCMG and People’s Health. 44 Plaintiff alleges that it signed

the term sheet expecting People’s Health to be willing to enter into provider

agreements for both medical centers that contained the compensation

formula Solomon previously proposed. 45 On December 1, 2016, People’s

Health allegedly sent plaintiff a draft provider agreement that did not

contain the promised compensation formula. 46 On that same day, Solomon

suffered a massive stroke and passed away. 47

      On January 5, 2017, defendants, through their attorney, informed

plaintiff that defendants intended to terminate the term sheet because the

90-day exclusivity period had expired.48          Plaintiff alleges that after

discussions between defendants’ attorney and plaintiff, defendants agreed to

“consider closing” with plaintiff if plaintiff could show that it could “meet its

obligations under the Term Sheet.”49 Because the provider agreements did


43    R. Doc. 1-12 at 4-5.
44    R. Doc. 1 at 21 ¶ 118.
45    Id.
46    Id. ¶¶ 122-23.
47    Id. ¶ 124.
48    Id. ¶ 126.
49    Id. at 23 ¶ 130.
                                       8
not contain the compensation formula Solomon had proposed, plaintiff

concluded that defendants’ offer was “too risky” and a “recipe for failure.”50

On February 1, 2017, defendants’ attorney allegedly informed plaintiff that

defendants’ boards had decided to terminate the term sheet.51 Plaintiff

alleges that shortly after the termination, it learned of a press release, dated

December 1, 2016, announcing that People’s Health had entered into a

provider agreement with nonparty JenCare Senior Medical Center.52

According to plaintiff, the press release stated that the agreement was for the

provision of healthcare serves to People’s Health members at JenCare’s four

medical centers in the greater New Orleans area, including its medical center

in Gretna.53

      On July 26, 2018, plaintiff filed this lawsuit in federal court against

defendants.54 Plaintiff alleges that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332, because there is complete diversity of

citizenship between the parties.55 Plaintiff’s complaint includes claims for

(1) fraud in the inducement, (2) fraud, (3) unjust enrichment, (4) detrimental




50    Id. ¶ 132.
51    Id. at 23-24 ¶ 133.
52    Id. at 24 ¶¶ 137-38.
53    Id. ¶ 138.
54    See id.
55    Id. at 2 ¶ 8.
                                       9
reliance, (5) breach of fiduciary duty, and (6) breach of the term sheet’s good

faith and exclusive negotiations provisions. 56 Defendants now move to

dismiss all of these causes of action, on the grounds that (1) plaintiff’s fraud

and detrimental reliance claims were prescribed, and (2) for each cause of

action plaintiff failed to state a claim upon which relief can be granted.57

Defendants did not raise any arguments regarding whether the Court has

jurisdiction over the action, or whether plaintiff has standing to assert all of

its claims.



II.   LEGAL STANDARD

      Federal courts are courts of limited jurisdiction and possess power over

only those cases authorized by the United States Constitution and federal

statutes. Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996). Two possibilities

for jurisdiction exist: federal question jurisdiction under 28 U.S.C. § 1331,

and diversity jurisdiction under 28 U.S.C. § 1332. Diversity jurisdiction

exists only when there is complete diversity of citizenship, and the amount

in controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. §

1332(a).




56    Id. at 25-47.
57    R. Doc. 14.
                                      10
      If a district court lacks jurisdiction over the subject matter of a

plaintiff’s claims, it must dismiss the case. See Fed. R. Civ. P. 12(b)(1). The

lack of subject matter jurisdiction may be raised at any time during the

pendency of the case by any party or by the court. See Kontrick v. Ryan, 540

U.S. 443, 456 (2004) (“A litigant generally may raise a court’s lack of subject-

matter jurisdiction at any time in the same civil action, even initially at the

highest appellate instance.”); McDonal v. Abbott Labs., 408 F.3d 177, 182

n.5 (5th Cir. 2005) (“[A]ny federal court may raise subject matter jurisdiction

sua sponte.”). “The citizenship of a party at the commencement of the action

is controlling for purposes of determining diversity jurisdiction and

subsequent actions do not affect the court’s jurisdiction.” Aetna Cas. & Sur.

Co. v. Hillman, 796 F.2d 770, 776 (5th Cir. 1986) (citing Oliney v. Gardner,

771 F.2d 856, 858 (5th Cir. 1985)) (emphasis in original).



III. DISCUSSION

      A.    Diversity of Citizenship

      For the purposes of determining diversity jurisdiction, a limited

liability company’s citizenship is determined by the citizenship of all its

members. Harvey v. Grey World Drilling Co., 542 F.3d 1077, 1080 (5th Cir.

2008).     Because plaintiff is the party invoking the Court’s diversity


                                      11
jurisdiction, it has the burden of proving that complete diversity exists. Getty

Oil Corp., a Div. of Texaco, Inc. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259

(5th Cir. 1988). Plaintiff’s pleading must comply with Federal Rule of Civil

Procedure 8(a)(1), which requires that the complaint include “a short and

plain statement of the grounds for the court’s jurisdiction. . . .” The Fifth

Circuit has “stated repeatedly that when jurisdiction depends on citizenship,

citizenship must be ‘distinctly and affirmatively alleged.’” Getty Oil Corp.,

841 F.2d at 1259 (emphasis in original); see also Ill. Cent. Gulf. R. Co. v.

Pargas, Inc., 706 F.2d 633, 636 (5th Cir. 1983) (noting that the basis for

jurisdiction cannot be established argumentatively or by mere inference).

      Plaintiff is therefore obligated to state affirmatively in its complaint the

citizenship of each member of the LLCs on both sides of this action. See

Mullins v. TestAmerica, Inc., 564 F.3d 386, 397-98 (5th Cir. 2009); Fowler

Rodriguez Valdes-Fauli, LLP v. Medford, No. 11-618, 2011 WL 6258493, at

*1 (E.D. La. Dec. 15, 2011) (finding that plaintiff did not adequately allege

that the court had diversity jurisdiction because it did not “allege the

citizenship of the members of the limited liability companies on both sides

of the case”).   Plaintiff alleges that three of the parties in this action are

LLCs: 1) plaintiff; 2) defendant PH Holdings; and 3) defendant CCMG.58


58    R. Doc. 1 at 1-2 ¶¶ 1-2, 4.
                                       12
Plaintiff does not distinctly and affirmatively identify the members of these

LLCs, let alone the members’ citizenship. Without this information the Court

cannot determine whether diversity jurisdiction exists. This failure thus

requires the Court to dismiss the complaint. See Getty Oil Corp., 841 F.2d at

1259.

        B.    Article III Standing

        Plaintiff’s complaint contains a separate jurisdictional issue: plaintiff’s

standing to bring all of its allegations. The Court finds that plaintiff does not

have standing to recover for two of its alleged injuries because those injuries

were suffered by Lemus and Sanchez before plaintiff was formed.

        In any suit in federal court, the issue of standing presents a “threshold

jurisdictional question.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

102 (1998). The requirement that a party have standing to sue flows from

Article III of the Constitution, which limits the scope of the federal judicial

power to the adjudication of “cases” or “controversies.” U.S. Const. art. III,

§ 2. Standing consists of three elements: (1) the plaintiff must have suffered

an “injury-in-fact,” which is an invasion of a legally protected interest that is

“concrete and particularized” and “actual or imminent”; (2) the injury must

be “fairly traceable” to the challenged conduct of the defendant; and (3) it

must be likely that plaintiff's injury will be redressed by a favorable judicial


                                         13
decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). As with the

determination of whether the Court has diversity jurisdiction, the Court

must, when necessary, raise the issue of plaintiff’s Article III standing sua

sponte. Ford v. NYLCare Health Plans of Gulf Coast, Inc., 301 F.3d 329,

331-32 (5th Cir. 2002).

      As the party invoking federal jurisdiction, plaintiff bears the burden of

establishing each element of standing. Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016) (“[A]t the pleading stage, the plaintiff must clearly allege

facts demonstrating each element.” (internal quotation omitted)). To carry

this burden, the plaintiff must support each element with the “manner and

degree of evidence required at the successive stages of litigation.” Lujan, 504

U.S. at 561. Because this action is at the motion to dismiss stage, plaintiff

must therefore support its contention that it has Article III standing

commensurate with the pleading standard set by Ashcroft v. Iqbal, 556 U.S.

662 (2009), and Bell Atlantic Corporation v. Twombly, 550 U.S. 544 (2007).

Under this standard, plaintiff must plead “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S.

at 678 (internal quotation omitted); Spokeo, 136 S. Ct. at 1547.

      Here, the complaint contains six different causes of action: fraud in the

inducement, fraud, unjust enrichment, detrimental reliance, breach of


                                        14
fiduciary duty, and breach of contract. 59 To support its standing to bring

these various claims, plaintiff alleges it has suffered four different injuries:

(1) working for and providing consulting and other services to defendants for

free, which plaintiff values as worth $2.3 million; 60 (2) incurring out-of-

pocket costs exceeding the monthly reimbursements defendants provided; 61

(3) not being provided the promised takeover of the operations of the

Westwego and Gretna medical centers;62 and (4) paying substantial fees to

its consultants, in particular the consultants who prepared its business plan.

Any one of these alleged injuries could serve as the basis for plaintiff’s Article

III standing, provided the courts recognize the cause of action plaintiff

asserts. See Vanderbilt Mortg. & Fin., Inc. v. Flores, 692 F.3d 358, 370 (5th

Cir. 2012) (“Generally, there is standing once a plaintiff has suffered a legally

cognizable injury or wrong for which the law provides a cause of action to

seek redress.”). Whether plaintiff can in fact recover under a cause of action

for its legally cognizable injury is a merits question that does not implicate

Article III. See Cole v. Gen. Motors Corp., 484 F.3d 717, 723 (5th Cir. 2007)

(“Whether recovery for [plaintiff’s] claim is permitted under governing law




59    Id. at 25-47.
60    Id. at 33 ¶ 170; 35 ¶ 177; 37 ¶¶ 184-85; 39 ¶¶ 194-96; 43 ¶ 214; 46 ¶ 227.
61    Id. at 33 ¶ 170; 35 ¶ 177; 43 ¶ 214; 46 ¶ 227.
62    Id. at 33 ¶ 170; 35 ¶ 177; 39 ¶ 192; 43 ¶ 214; 46 ¶ 227.
                                        15
is a separate question; it is sufficient for standing purposes that the plaintiffs

seek recovery for an economic harm that they allege they have suffered.”).

      The third and fourth alleged injuries listed above—that plaintiff was

not granted the promised takeover of the Westwego and Gretna medical

centers, and that defendants’ misrepresentations caused it to pay substantial

fees to its consultants—are legally cognizable injuries that can support

plaintiff’s Article III standing. Plaintiff alleges that it sustained these injuries

as a result of defendants’ alleged actions. 63        Because plaintiff has not

adequately alleged that the Court has diversity jurisdiction over this action,

the Court will not address the merits of defendants’ motion to dismiss. But

the Court notes that it is questionable whether plaintiff may recover the value

of the promised takeover of the medical centers under any of its tort claims.

See McGee v. A C & S, Inc., 933 So. 2d 770, 773-74 (noting that La. C.C. art.

2315 authorizes compensatory damages for tort victims, which are “designed

to place the plaintiff in the position in which he would have been if the tort

had not been committed” (internal quotation omitted)).




63    See id. at 3 ¶ 12 (alleging that Lemus, Sanchez, and Michael had the
intention of forming plaintiff to operate the medical centers); id. at 23 ¶ 132
(alleging that in January 2017, six months after plaintiff was formed,
plaintiff’s consultant evaluated defendants’ proposed provider agreement
and prepared an updated business plan).
                                       16
     But the first two injuries listed above—that Lemus and Sanchez worked

for and provided consulting and other services to defendants for free, and

that Lemus and Sanchez incurred out-of-pocket expenses exceeding their

reimbursements—are not injuries that plaintiff itself suffered. The first

injury is the alleged value Lemus and Sanchez conferred upon defendants for

free by constructing the Westwego medical center. 64 The second injury is the

amount Lemus and Sanchez allegedly lost on out-of-pocket expenses during

construction. 65 These two injuries, as alleged, were thus sustained during,

or as a direct result of, construction of the Westwego medical center, which

was completed nearly one year before plaintiff was formed. 66 Plaintiff does

not allege that its principals provided defendants with any services, or

incurred any out-of-pocket expenses, after it was formed in July 2016. 67

According to the allegations in the complaint, these injuries were therefore

sustained by Lemus and Sanchez only, and plaintiff does not have Article III

standing to recover for them under any legal theory. See Rivera v. Wyeth-

Ayerst Labs., 283 F.3d 315, 319-20 (5th Cir. 2002) (plaintiff had no standing




64    Id. at 16-18.
65    Id. at 14 ¶ 76 (explaining that Lemus and Sanchez’s monthly
reimbursements from defendants were intended to cover their out-of-pocket
costs while constructing the medical center).
66    Id. at 18 ¶ 93; 20 ¶ 110.
67    Id. at 20-24.
                                     17
to sue for injuries to nonparties); Bourbeau v. Jonathan Woodner Co., 549

F. Supp. 2d 78, 85 (D.D.C. 2008) (plaintiff non-profit corporation did not

have standing to sue with respect to “events and injuries” that occurred while

its articles of incorporation were revoked because it did not legally exist, but

did have standing with respect to injuries it sustained after reinstatement);

see also Kiryas Joel Alliance v. Vill. of Kiryas Joel, No. 11-3982, 2011 WL

5995075, at *7-8 (S.D.N.Y. Nov. 29, 2011) (plaintiff organization did not have

standing to assert claims based on injuries to its nonparty members).

      Because the injury-in-fact requirement is an issue of constitutional

standing, whether plaintiff has standing to sue under applicable state law is

of no relevance. Int’l Primate Prot. League v. Admins. of the Tulane Educ.

Fund, 895 F.2d 1056, 1061 (5th Cir. 1990) (citing Phillips Petroleum v.

Shotts, 472 U.S. 797, 804 (1985)), rev’d on other grounds, 500 U.S. 72

(1991); see also Wright & Miller, 13B Federal Practice and Procedure §

3531.14 (3d ed. 2018) (“Of course state rules that recognize standing need

not be honored if Article III requirements are not met.”).

      But even if it did apply, the state law applicable to plaintiff’s complaint

does not grant plaintiff standing to recover for injuries sustained by its

principals before it was formed. Under Federal Rule of Civil Procedure 17, a

corporation’s capacity to assert a claim “is determined . . . by the law under


                                       18
which it was organized.” Fed. R. Civ. P. 17(b)(2). Because plaintiff was

incorporated in Delaware,68 Delaware law therefore applies.                Under

Delaware law, an LLC is the proper plaintiff in a suit against a defendant

whose actions injure the LLC’s individual members as a result of their

interest in the company. See Kuroda v. SPJS Holdings, LLC, 971 A.2d 872,

887 (Del. Ch. 2009) (citing 6 Del. C. § 18-1001). Under this rule, a member

of an LLC can bring direct claims against a defendant only when “the

member has suffered damage that is independent of any damage suffered by”

the LLC. Id. But when—as is the case here—the LLC’s principals suffer their

injuries before the LLC comes into existence, those injuries are plainly

independent of damage to the LLC, and must be asserted by the individual

members directly. See id.; cf. Baier v. Upper N.Y. Inv. Co., LLC, No. 6896,

2018 WL 1791996, at *9 (Del. Ch. Apr. 16, 2018) (in a tort action, no personal

jurisdiction over Delaware LLC under Delaware’s implied consent statute

when the individual who controlled the LLC commenced and completed an

alleged fraudulent scheme prior to the existence of the LLC).

      In all, plaintiff fails to allege that it suffered any injuries in connection

with Lemus’s and Sanchez’s (1) working for and providing consulting and

other services to defendants for free, which plaintiff values as worth $2.3


68   Id. at 1 ¶ 1.
                                       19
million; 69 and (2) incurring out-of-pocket costs exceeding the monthly

reimbursements defendants provided.70 Under any cause of action, plaintiff

therefore does not have standing to recover for these alleged injuries.



IV.   CONCLUSION

      For the reasons stated above, plaintiff has failed to allege that the Court

has diversity jurisdiction over this action, or that plaintiff has standing to

recover for all of its asserted injuries. Plaintiff’s complaint is therefore

DISMISSED WITHOUT PREJUDICE. Plaintiff has 21 days to amend its

complaint.



        New Orleans, Louisiana, this _____
                                      4th day of January, 2019.



                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




69    Id. at 33 ¶ 170; 35 ¶ 177; 37 ¶¶ 184-85; 39 ¶¶ 194-96; 43 ¶ 214; 46 ¶ 227.
70    Id. at 33 ¶ 170; 35 ¶ 177; 43 ¶ 214; 46 ¶ 227.
                                        20
